Citation Nr: 1228159	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  07-03 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2009, the Board remanded the Veteran's claim to the agency of original jurisdiction (AOJ) for additional development.  By a May 2010 decision, the Board denied entitlement to service connection for a low back disability, to include diffuse idiopathic skeletal hyperostosis (Forestier's disease) and lumbar degenerative disc disease.  The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 Memorandum Decision, the Court set aside the Board's May 2010 decision and remanded the matter for further adjudication consistent with the Memorandum Decision.  

In April 2012, after the case was returned to the Board, the Veteran's representative submitted additional evidence.  The Veteran's representative waived review of the newly submitted evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2011).  Thus, the Board will consider such evidence in the adjudication of this appeal.

During the course of his appeal, the Veteran appeared at a hearing in May 2007 before a Decision Review Officer (DRO) and at a hearing in August 2008 before a Board member who is no longer employed by the Board.  VA regulations require that the Board member who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2011).  The Veteran was apprised of this in correspondence, dated in June 2012, and offered thirty days in which to request another hearing before a new Board member who would then decide this case.  To date, there has been no response.  Therefore, the Board assumes that he does not want an additional hearing.  Transcripts of the May 2007 and August 2008 hearings remain associated with the claims file.

In the May 2010 decision, the Board also referred claims of service connection for cervical radiculopathy and cervical disc disease to the AOJ.  It does not appear that these issues have been addressed they are again referred to the AOJ.

The Veteran's representative raised two additional claims in April 2012.  They are entitlement to service connection for radiculopathy secondary to low back disability and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  As these issues have not been developed for appellate review, they are also referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand the claim to the AOJ for additional development to comply with the Court's October 2011 Memorandum Decision.  Specifically, a remand is required to allow for the AOJ to make requests for potentially relevant medical records and to schedule the Veteran for a VA examination to address the nature and etiology of his claimed low back disability.

First, VA has a duty to assist the Veteran in obtaining records held by a Federal agency such as service treatment records and records from a VA facility.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

The Veteran has maintained that he was seen during service at the Madigan Army Medical Center in Fort Lewis, Washington, on two occasions for x-rays in approximately April 1968.  The Board remanded the claim in January 2009, in part, to attempt to obtain records from that facility.  Notably, in November 2009, a response was received from Madigan Army Medical Center indicating that no records could be found for the Veteran.  Interestingly, on the same day, a VA employee discussed the request by telephone with the medical correspondence department at the facility.  It was noted that records did exist and that they were mailed to the RO on July 27, 2009.  However, there are no such records from Madigan Army Medical Center in the claims file.

In the October 2011 Memorandum Decision, the Court found that the Board had failed to explain why further effort to obtain the records was not needed.  In view of the conflicting information as to whether there are records located at the Madigan Army Medical Center and the language in the Court's decision, the Board finds that the claim must be remanded so that the AOJ can make another records request to Madigan Army Medical Center to comply with VA's duty to assist.  Although the Veteran's representative argued vigorously to the Court that VA failed to satisfy its duty to assist in attempting to obtain these records, it was indicated in an April 2012 statement that the Veteran was waiving any further efforts by VA to obtain the records because the Veteran himself has been unable to obtain the records.  Under these circumstances, the Board finds that an additional attempt to obtain the records should nevertheless be made, particularly as the records were one of the primary reasons the Court remanded the case back to the Board.

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Gainesville, Florida, and its associated outpatient clinic in Daytona, Florida.  Updated treatment records should be obtained in light of the remand.

Next, VA will also make reasonable efforts to obtain relevant records from private medical care providers.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  Additionally, a claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from private medical care providers.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

In the October 2011 Memorandum Decision, the Court similarly found that the Board failed to explain why treatment records from Bunnell General Hospital, and specifically a Dr. Blanton, were not obtained.  The record reflects that the Veteran was treated at Bunnell General Hospital from 1969 to 2005.  Additionally, treatment from Dr. Blanton was mentioned in a statement by the Veteran's ex-wife, in one of Dr. Canakaris' letters, and during the Board hearing.  Moreover, a September 1970 Reserves examination makes note of a Dr. Blanton in Bunnell, Florida.  In order to comply with VA's duty to assist, record requests should also be made to Bunnell General Hospital and Dr. Blanton on remand.  The Board notes that the facility may currently operate under a different name so additional measures may have to be taken to make a proper request.

Moreover, contained in the additional evidence submitted in April 2012 is a medical report from a Dr. Osadzinska of Central Florida Pain Management Centers in Debary, Florida.  The report indicates that Dr. Osadzinska has treated the Veteran since October 2010 for low back pain.  On remand, records from Dr. Osadzinska should also be obtained as they may be relevant to the claim.

Finally, additional evidence has also been received in the form of a March 2012 medical opinion by a Dr. Miller.  He reviewed the Veteran's claim file and provided an opinion that the Veteran currently has degenerative disc disease of the lumbar spine that is related to a 1968 in-service injury.  In explaining the opinion, Dr. Miller disagreed with an August 2005 VA examiner who concluded that the Veteran's current spinal condition is not caused by or a result of his injury pattern while in service, but is more likely associated with his skeletal hyperostosis and subsequent aging process.

In the October 2011 Memorandum Decision, the Court determined that the Board did not err in the May 2010 decision by relying on the August 2005 VA examiner's opinion as it was an adequate report.  However, the Court noted that another examination may be warranted if additional relevant records are obtained.  Given that additional records may be obtained on remand and in view of Dr. Miller's opinion, the Board finds that the Veteran should be scheduled for another VA examination to address the nature and etiology of this current low back disability.

The Board notes that the evidence tends to show that the Veteran may have both an acquired and a congenital low back condition.  Congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2011).  Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82- 90 (July 18, 1990).

VA General Counsel explained there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c) , is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.  Therefore, the prospective examiner must also address this aspect of the claim.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since August 2008) from the Gainesville VAMC and the Daytona VA outpatient center, and associate the records with the claims folder.

2.  Make arrangements to request and obtain medical records from Madigan Army Medical Center from the dates of the Veteran's service.  The request should include clinical records and x-ray reports.  The request may require contacting appropriate personnel at the facility to determine if the records do in fact exist as a November 2009 telephone conversation indicates that the records do exist and a separate November 2009 response indicates that the records do not exist.  Follow the procedures of 38 C.F.R. § 3.159(c)(2) in requesting these records.

3.  Also, make arrangements to request and obtain private treatment records from Bunnell General Hospital and Dr. Blanton (from 1969 to 2005) and from Dr. Osadzinska (since October 2010). Bunnell General Hospital may currently operate under a different name.  Obtain a release from the Veteran as necessary.  Follow the procedures of 38 C.F.R. § 3.159(c)(1) in requesting these records.

4.  Notify the Veteran of the results of the record requests.  If records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(e).

5.  Thereafter, schedule the Veteran for a VA examination to address the nature and etiology of his claimed low back disability.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should identify the Veteran's current low back condition(s) and comment on whether any identified condition is an acquired disability or a congenital disease or defect.

For each low back condition found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during, or is otherwise related to, the Veteran's active military service.

If any diagnosis is considered a congenital defect, the examiner is asked to indicate whether it is at least as likely as not (50 percent or greater probability) that there was a superimposed disease or injury on the congenital defect during active military service.  If yes, please identify the superimposed disease or injury, as well as the resultant disability due to such superimposed disease or injury.

If any diagnosed low back condition is considered a congenital disease, state whether such was aggravated (i.e. increased in severity) beyond the normal progress of the disease in service.

The examiner must consider the service treatment records, including a November 1968 Report of Medical History indicating a 1-year history of back pain, and lay statements from the Veteran and his friends and family regarding continuity of symptoms since service.  Additionally, the examiner should comment on the March 2012 opinion of Dr. Miller.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

7.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

